DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Reasons for Allowance
The present invention is directed to methods, systems and devices for enhanced power savings in wireless devices through mobile initiated dormancy procedure. A user equipment (UE) may establish radio resource control (RRC) connectivity with a base station of the network, and transmit and receive one or more distinct signaling messages for dormancy state initialization and suspension at the UE. Dormancy state implementation at the UE may conserve available power resources at the UE during periods of inactive data transaction. The one or more signaling messages may contain a single or multi-bit indication for the receiving device, and may be transmitted via direct signaling on upper layer protocols of the data network or mapped to allocated resources of a data transmission. The signaling messages may sustain synchronization between the interpreted functional mode of the UE at the base station and the implemented mode at the UE. Each independent claim uniquely identifies distinct features.

The following is an examiner’s statement of reasons for allowance: Claims 1-6, 8-14, 16-29, 31-34, 36-45, 47-50 and 52-57 (renumbering as 1-51 respectively) are allowed.

Regarding claims 1, 24, 40 and 56, the closest prior arts:
Jheng et al (US 20140220981 A1) discloses a method, an apparatus and non-transitory computer-readable medium for 



determining that the UE enters a period of inactivity during which the UE does not expect to send or receive data (par 0008); 
determining to transition from a connected state to a dormancy state based at least in part on determining that the UE enters the period of inactivity (par 0008 and 0026-0028), wherein the UE is configured for communication in a plurality of states comprising the connected state, the dormancy state, and an idle state (par 0032 and 0036); 
transmitting, to a base station, a connection suspend request based at least in part on the determination to transition from the connected state to the dormancy state, the connection suspend request to transition the UE from the connected state to the dormancy state (par 0008, 0026-0028), wherein the dormancy state maintains an established radio resource control connection (par 0031);
receiving, from the base station, a response to the connection suspend request indicating whether the UE is to transition to the dormancy state (par 0028 and 0031);
transitioning from the connected state to the dormancy state based at least in part on the response to the connection suspend request (par 0028-0029); and 
transmitting, to the base station, a connection resume request to transition from the dormancy state to the connected state based at least in part on a determination, while in the dormancy state, to resume communications with the base station (par 0008, 0029).

Xu et al (US20130142072A1) discloses a method, an apparatus and non-transitory computer-readable medium for transmitting, to a base station via an uplink dedicated control channel (DCCH), a connection suspend request based at least in part on the determination to transition from the connected state to the dormancy state, the connection suspend request to transition the UE from the connected state to the dormancy state, wherein the dormancy state maintains a synchronization of an established radio resource control connection (par 0004, 0015, 0018, 0041, 0060).

Pelletier et al (US 20170367058 A1, Priority Date: Dec 23, 2015) discloses a method, an apparatus and non-transitory computer-readable medium for wherein the dormancy state maintains a synchronization of an established radio resource control connection and is associated with a storage of a UE security context and a UE connection parameter (par 0117, 0199, 0209, 0221 and 0224).

Nagpal et al (US 20030211846 A1) discloses a method, an apparatus and non-transitory computer-readable medium for receiving, from the base station via a downlink DCCH, a response to the connection suspend request indicating whether the UE is to transition to the dormancy state (par 0058-0059). 

Chao et al (AU2008202107B2) discloses a method, an apparatus and non-transitory computer-readable medium for transmitting, to the base station via an uplink DCCH, a connection resume request to transition from the dormancy state to the connected state based at least in part on a determination, while in the dormancy state, to resume communications with the base station (par 0012 and 0031-0032).

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “transmitting, to a base station via an uplink dedicated control channel (DCCH), a connection suspend request based at least in part on the determination to transition from the connected state to the dormancy state, the connection suspend request to transition the UE from the connected state to the dormancy state, wherein the dormancy state maintains a synchronization of an established radio resource control connection and is associated with a storage of a UE security context and a UE connection parameter” as recited in claim 1.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “means for transmitting, to a base station via an uplink dedicated control channel (DCCH), a connection suspend request based at least in part on the determination to transition Page 6 of 25Application. No. 16/149,534PATENT Amendment dated January 14, 2022 Reply to Office Action dated November 9, 2021 from the connected state to the dormancy state, the connection suspend request to transition the UE from the connected state to the dormancy state, wherein the dormancy state maintains a synchronization of an established radio resource control connection and is associated with a storage of a UE security context and a UE connection parameter” as recited in claim 24.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “transmit, to a base station via an uplink dedicated control channel (DCCH), a connection suspend request based at least in part on the determination to transition from the connected state to the dormancy state, the connection suspend request to transition the UE from the connected state to the dormancy state, wherein the dormancy state maintains a synchronization of an established radio resource control connection and is associated with a storage of a UE security context and a UE connection parameter” as recited in claim 40.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “transmit, to a base station via an uplink dedicated control channel (DCCH), a connection suspend request based at least in part on the determination to transition from the connected state to the dormancy state, the connection suspend request to transition the UE from the connected state to the dormancy state, wherein the dormancy state maintains a synchronization of an established radio resource control connection and is associated with a storage of a UE security context and a UE connection parameter” as recited in claim 56.

Claims 1, 24, 40 and 56 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious the aforementioned claimed elements indicated above.

Claims 2-6, 8-12, 25-29, 31-23, 41-45 and 47-48 are allowed by virtue of their dependency on Claims 1, 24 and 40 respectively.


Regarding claims 13, 33, 49 and 57, the closest prior arts:
Jheng et al (US 20140220981 A1) discloses a method, an apparatus and non-transitory computer-readable medium for 
receiving, from a user equipment (UE), a connection suspend request, the connection suspend request to transition the UE from a connected state to a dormancy state (par 0008, 0026-0028), wherein the dormancy state maintains an established radio resource control connection (par 0031); 
determining whether to allow the UE to transition to the dormancy state based at least in part on the connection suspend request and the UE being configured for communication in a plurality of states comprising the connected state, the dormancy state, and an idle state (par 0024, 0028, 0031-0032 and 0036);
transmitting, to the UE, a response to the connection suspend request, the response comprising, based at least in part on the determination of whether to allow the UE to transition to the dormancy state, a confirmation of the connection suspend request or a denial of the connection suspend request (par 0024, 0031); Page 4 of 25Application. No. 16/149,534PATENT Amendment dated January 14, 2022 
receiving, from the UE, a connection resume request to transition the UE from the dormancy state to the connected state (par 0030, 0032, 0034); and 
transmitting a response to the connection resume request to the UE confirming the connection resume request (par 0034).

Xu et al (US20130142072A1) discloses a method, an apparatus and non-transitory computer-readable medium for receiving, from a user equipment (UE) via an uplink dedicated control channel (DCCH), a connection suspend request, the connection suspend request to transition the UE from a connected state to a dormancy state, wherein the dormancy state maintains a synchronization of an established radio resource control connection (par 0004, 0015, 0018, 0041, 0060); 

Pelletier et al (US 20170367058 A1, Priority Date: Dec 23, 2015) discloses a method, an apparatus and non-transitory computer-readable medium for wherein the dormancy state maintains a synchronization of an established radio resource control connection and is associated with a storage of a UE security context and a UE connection parameter.

Nagpal et al (US 20030211846 A1) discloses a method, an apparatus and non-transitory computer-readable medium for
transmitting, to the UE via a downlink DCCH, a response to the connection suspend request, the response comprising, based at least in part on the determination of whether to allow the UE to transition to the dormancy state, a confirmation of the connection suspend request or a denial of the connection suspend request (par 0058-0059); Page 4 of 25Application. No. 16/149,534PATENT Amendment dated January 14, 2022 Reply to Office Action dated November 9, 2021

receiving, from the UE via an uplink DCCH, a connection resume request to transition the UE from the dormancy state to the connected state (par 0012 and 0031-0032).

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “receiving, from a user equipment (UE) via an uplink dedicated control channel (DCCH), a connection suspend request, the connection suspend request to transition the UE from a connected state to a dormancy state, wherein the dormancy state maintains a synchronization of an established radio resource control connection and is associated with a storage of a UE security context and a UE connection parameter” as recited in claim 13.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “means for receiving, from a user equipment (UE) via an uplink dedicated control channel (DCCH), a connection suspend request, the connection suspend request to transition the UE from a connected state to a dormancy state, wherein the dormancy state maintains a synchronization of an established radio resource control connection and is associated with a storage of a UE security context and a UE connection parameter” as recited in claim 33.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “receive, from a user equipment (UE) via an uplink dedicated control channel (DCCH), a connection suspend request, the connection suspend request to transition the UE from a connected state to a dormancy state, wherein the dormancy state maintains a synchronization of Page 12 of 25Application. No. 16/149,534PATENT Amendment dated January 14, 2022 Reply to Office Action dated November 9, 2021 an established radio resource control connection and is associated with a storage of a UE security context and a UE connection parameter” as recited in claim 49.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “receive, from a user equipment (UE) via an uplink dedicated control channel (DCCH), a connection suspend request, the connection suspend request to transition the UE from a connected state to a dormancy state, wherein the dormancy state maintains a synchronization of an established radio resource control connection and is associated with a storage of a UE security context and a UE connection parameter” as recited in claim 57.

Claims 13, 33, 49 and 57 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious the aforementioned claimed elements indicated above.

Claims 14, 16-23, 34, 36-39, 50 and 52-55 are allowed by virtue of their dependency on Claims 13, 33 and 49 respectively.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lu whose telephone number is (571)272-2844.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473   

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473